Citation Nr: 9910451	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a claim by the veteran 
seeking entitlement to service connection for hearing loss 
and tinnitus.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for hearing loss and tinnitus.  
Specifically, he asserts that he currently has hearing loss 
and tinnitus and that these disabilities were caused by noise 
exposure from the flight line and firing range during 
service.  Overall, he believes that service connection is 
warranted.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.

Specifically, the Board finds that, as pointed out by the 
veteran's accredited representative, the RO provided no 
assistance to the veteran in the development of his claim.  
The veteran submitted his claim in May 1997, which was 
immediately denied by the RO in June 1997.  While the VA does 
not have a duty to assist the veteran until he has presented 
a well-grounded claim, it does have a duty to develop the 
claim.  See 38 U.S.C.A. § 5107(a)  (West 1991); 38 C.F.R. 
§ 3.159(a)  (1998).  This includes obtaining any pertinent 
evidence that the veteran has indicated may be available and 
notifying the veteran of his responsibility for furnishing 
evidence to rectify any defects in his claim.  38 C.F.R. 
§ 3.159(b), (c)  (1998).

In this case, the veteran, in his July 1997 VA Form 9, 
indicated that he was wearing a hearing aid in his left ear 
and that it was fitted by the VA Medical Center in 
Alexandria, Louisiana.  Yet, the claims file shows no attempt 
by the RO to obtain any medical records associated with this 
fitting.  The VA has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
veteran and by the evidence of record.  Culver v. Derwinski, 
3 Vet. App. 292 (1992). 

In light of the above, the Board finds that further 
development of this case is necessary before the veteran's 
claim can be properly adjudicated.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify any sources of treatment 
received for hearing loss or tinnitus 
since his separation from service, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source that 
he identifies.  Copies of the medical 
records from all sources that he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  The RO is 
specifically instructed to request any 
and all medical records from the VA 
Medical Center in Alexandria, Louisiana.  
All records obtained should be added to 
the claims folder.  

2.  Upon completion of the foregoing, the 
RO should review the veteran's claim 
seeking entitlement to service connection 
for hearing loss and tinnitus to 
determine whether the veteran has 
presented a well-grounded claim and, if 
so, whether service connection is 
warranted.  If the RO finds that a VA 
audiological examination is warranted, 
such an examination should be scheduled 
and the veteran provided notice of the 
time, place, and date of the examination.

3.  If the decision remains adverse to 
the veteran, he and his representative 
should be so notified, and provided with 
a reasonable period of time within which 
to respond.  The RO should ensure that 
any Supplemental Statement of the Case 
furnished to the veteran and his 
representative contains all relevant 
statutory and regulatory provisions that 
were not set forth in the statement of 
the case.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate review, 
if otherwise in order.  The purpose of this REMAND is to 
obtain additional evidence.  No action is required of the 
veteran until he receives further notice.  The veteran is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



